                 Case 18-12491-CSS              Doc 503        Filed 01/24/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 : Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x

                NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
            TELEPHONIC HEARING ON JANUARY 28, 2019 AT 3:00 P.M. (ET)2

MATTERS GOING FORWARD:

1.       Emergency Motion for a Stay of All Proceedings in Light of Lapse of Appropriations
         [D.I. 380; filed 1/2/19].

         Response Deadline: January 4, 2019 at 12:00 p.m. (ET).

         Related Pleadings:

         A. Notice of Telephonic Hearing on Emergency Motion for a Stay of All Proceedings in
            Light of Lapse of Appropriations [D.I. 382; Filed 1/2/19].

1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
   Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946).



EAST\164236355.2
              Case 18-12491-CSS        Doc 503      Filed 01/24/19     Page 2 of 2



       B. Order Regarding Emergency Motion for Stay of All Proceedings in Light of Lapse of
          Appropriations [D.I. 412; Filed 1/7/19].

       Responses Received:

       A. Joint Objection of the Debtors and the Official Committee of Unsecured Creditors to
          the Emergency Motion for a Stay of All Proceedings in Light of Lapse of
          Appropriations [D.I. 395; Filed 1/4/19].

       Status: This matter is going forward as a telephonic hearing.


Dated: January 24, 2019                     DLA PIPER LLP (US)
Wilmington, Delaware
                                             /s/ Stuart M. Brown
                                            Stuart M. Brown (#4050)
                                            Kaitlin MacKenzie Edelman (#5924)
                                            Matthew S. Sarna (#6578)
                                            1201 N. Market Street, Suite 2100
                                            Wilmington, DE 19801
                                            Telephone: (302) 468-5700
                                            Facsimile: (302) 394-2341
                                            Email: Stuart.Brown@dlapiper.com
                                                    Kaitlin.Edelman@dlapiper.com
                                                    Matthew.sarna@dlapiper.com
                                            -and-
                                            WALLER LANSDEN DORTCH & DAVIS, LLP
                                            John Tishler (admitted pro hac vice)
                                            Katie G. Stenberg (admitted pro hac vice)
                                            Blake D. Roth (admitted pro hac vice)
                                            Tyler N. Layne (admitted pro hac vice)
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                                            Telephone: (615) 244-6380
                                            Facsimile: (615) 244-6804
                                            Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Blake.Roth@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com
                                            Attorneys for the Debtors and
                                            Debtors in Possession




                                               2
EAST\164236355.2
